DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 4, 2021has been entered.
 
Withdrawn Claim Rejections
All rejections pertaining to claims 13-15 are moot because the claims were cancelled in the amendments filed on Mar. 4, 2021.
The rejections of:
Claims 1-7, 11-15, 18-19, 22 and 24 under 35 U.S.C. 103 as being unpatentable over Xiangli et al. (CN 108042403; published: May 18, 
Claim 20 under 35 U.S.C. 103 as being unpatentable over Xiangli et al. (CN 108042403; published: May 18, 2018; of record) and Kropke et al. (WO 2012/084415; published: Jun. 28, 2012; of record) as applied to claims 1-7, 11-15, 18-19, 22 and 24 above, and further in view of Haskel et al. (US 2008/0050320; published: Feb. 28, 2008; of record); and
Claims 16 and 23 under 35 U.S.C. 103 as being unpatentable over Xiangli et al. (CN 108042403; published: May 18, 2018; of record) and Kropke et al. (WO 2012/084415; published: Jun. 28, 2012; of record) as applied to claims 1-7, 11-15, 18-19, 22 and 24 above, and further in view of Halloran et al. (US 5,326,483; published: Jul. 5, 1994)
are hereby withdrawn in view of the claim amendments filed on Mar. 4, 2021

Election/Restrictions
Claims 1-7, 11-12, 16, 18-20 and 23-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Oct. 9, 2018 is hereby withdrawn. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The Abstract is re-written in a single paragraph as follows:
The present disclosure relates to a concentrated rinse-off cleansing composition that includes a high concentration of surfactants and conditioning agent(s). For example, the cleansing compositions may include: 5(a) surfactants system comprising: 
(i) one or more anionic surfactants selected from: (i-a) alkyl sulfates, alkyl ether sulfates, salts thereof, or a mixture thereof; and (i-b) optionally, one or more non-sulfate anionic surfactants; 10(ii) one or more alkyl polyglucosides; and (iii) one or more amphoteric 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Xiangli et al. (CN 108042403; of record), teach a silicone-free (limitation of instant claims 1 and 19) shampoo comprising (by weight): 20-25 parts sodium laureth sulfate (limitation of instant claims 1(a)(i-a), 2, 19(a)(i-a) and 24), 10-13 parts cocoate, 9-12 parts fatty alcohol polylauryl glucoside (limitation of instant claims 1(a)(ii), 3 and 19(ii)), 8-10 parts sodium sarcosinate (limitation of instant claims 7 and 22), 3-6 parts betaine (limitation of instant claims 1(a)(iii) and 4-5), 2-5 parts propylene glycol (limitation of instant claims 13-15, and 19(d)), 0.2-0.8 parts lanolin, 0.8-1 parts guar hydroxypropyltrimonium chloride, and 0.6-0.8 parts gambo, 0.5-0.8 parts PPG-3 octyl ether, 0.8-1 part of cetearyl alcohol, 2-3 parts of arborvitae leaf extract, 1-3 parts of tea seed cake, 2-4 parts of mulberry white oil 0.5-1 parts of Angelica essential oil, 1-4 parts of tea tree oil, 1-2 parts of Xanthium essential oil, 2-3 parts of Ginkgo biloba water extract, 30-50 parts of water (limitations of claims 1(c) and 19(c)). However, the compositions of Xiangli et al. require 10 wt% glyceryl cocoate minimum which is double the concentration the instant claims allow (0.01-5 wt% of non-alkyl polyglucoside nonionic surfactants) and furthermore, the amount of sodium sarcosinate required by the compositions of Xiangli et al. (8-10 parts) is greater than the instantly claimed concentration of 0.1-5 wt% non-sulfate anionic surfactants.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617